DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-30 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 August 2021, 23 March 2022, and 19 April 2022 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
[0106] and [0112] recite “processor(s) 1504” whereas they should recite “processors(s) 1502” as in Figure 15.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-10), machine (claims 11-20), and manufacture (claims 21-30) which recite steps of: (claims 1, 11, 21) identifying a carrier claim and matching the carrier claim to a facility.  

Step 2A, Prong One:
These steps of (claims 1, 11, 21) identifying a carrier claim and matching the carrier claim to a facility, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the (claims 11 and 21) processors, instructions, and non-transitory computer readable storage media language, these steps in the context of these claims encompass a mental process of the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-3, 6-9, 12-13, 16-19, 22-23, and 16-29, further defining the mental processes of identifying and matching; and claims 4-5, 14-15, and 24-25, further reciting the mathematical calculations).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claims 11 and 21) processors, instructions, and non-transitory computer readable storage media language amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification Figure 15 and [0105]-[0112], see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1, 1, and 21) wherein the claims factor comprises one or more of: a patient identifier; a date of service for a procedure billed on the carrier claims; a practitioner identifier associated with the practitioner; a facility identifier for an inpatient facility associated with the carrier claim if the carrier claim occurred during a hospitalization at the inpatient facility; or a most common facility associated with the practitioner amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)); and 
generally link the abstract idea to a particular technological environment or field of use (such as (claims 11 and 21) processors, instructions, and non-transitory computer readable storage media language generally links to a computer environment, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 10, 20, and 30, reciting many pieces of data that compose the claims factor, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, add insignificant extra-solution activity to the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-13, 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brookhart (US 2007/0067247 A1).

Claims 1, 11, 21:
Brookhart discloses:
(claim 1) A method comprising:
(claim 11) A system comprising one or more processors for executing instructions stored in non- transitory computer readable storage media, the instructions comprising:
[0024]-[0025] discloses implementation on a computer system, including computer readable media.
(claim 21) Non-transitory computer readable storage media storing instructions for execution by one or more processors, the instructions comprising:
[0024]-[0025] discloses implementation on a computer system, including computer readable media.
identifying a carrier claim processed by a practitioner; and
Figures 7C, 7D, 8A, 8B, 9, 10A, 11B, 12A show CPT codes (i.e. claims) billed by a practitioner, and 12C-12F show total PLM RVUs per practitioner filed with a variety of insurance options.
matching the carrier claim to a facility to generate a matched claim based on a claims factor;
See previous citation, where the various claims are matched to the facility “Women’s Health Care Associates.”
wherein the claims factor comprises one or more of: (emphasis added)
a patient identifier;
a date of service for a procedure billed on the carrier claim;
a practitioner identifier associated with the practitioner; (emphasis added)
See previous citation, where the “practitioner identifier” is the name of the doctor.
a facility identifier for an inpatient facility associated with the carrier claim if the carrier claim occurred during a hospitalization at the inpatient facility; or
a most common facility associated with the practitioner.

Claims 2, 12, 22: Brookhart discloses the method of claim 1, the system of claim 11, and the non-transitory computer readable storage media of claim 21, as discussed above.
Brookhart further discloses:
identifying the carrier claim comprises identifying a plurality of carrier claims processed by the practitioner over a time period, and wherein the method further comprises identifying a plurality of facility claims processed by the facility over the time period.
[0027] discloses the data/claims having occurred during a designated timeframe, or Reference Period. As above, Figures 7C, 7D, 8A, 8B, 9, 10A, 11B, 12A, and 12C-12F show these claims both as a total per practitioner and as a total for the whole facility (i.e. Women’s Health Care Associates).
	
Claims 3, 13, 23: Brookhart discloses the method of claim 2, the system of claim 12, and the non-transitory computer readable storage media of claim 22, as discussed above.
Brookhart further discloses:

matching the carrier claim to the facility comprises matching at least one of the plurality of carrier claims to at least one of the plurality of facility claims based on the claims factor to generate one or more matched claims.
Figures 7C, 7D, 8A, 8B, 9, 10A, 11B, 12A, and 12C-12F show claims per practitioner of the facility, thus matching the practitioner claims to the facility claims via the claims factor of practitioner identifier, specifically the doctor’s name.

Allowable Subject Matter
Claims 4-10, 14-20, and 24-30 are free of prior art. A search of the prior art failed to yield a reference or references which would anticipate or render obvious the claimed subject matter. Accordingly, the claims are considered to distinguish over the prior art.
Specifically, the examiner could not identify a reference disclosing claims 4/14/24 “calculating a level of confidence the practitioner is employed by the facility based on the one or more matched claims and he percentage of outpatient claims.” Claims 5/15/25 are dependent on claims 4/14/24. Claims 6-7/16-17/26-27 disclose a specific 10 step matching iteration sequence which could not be found in the prior art. Claims 8/18/28 are dependent on claims 7/17/27, and claims 9/19/29 are dependent on claims 8/18/28. Finally, claims 10/20/30 disclose a specific list of data that composes the “claims factor,” such data including “the most common facility associated with the practitioner based on a plurality of carrier claims billed by the practitioner” and “a facility most commonly linked to the clinic identifier based on the plurality of carrier claims billed by the practitioner.” Such a specific combination of data composing a “claims factor” could not be identified in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cave (US 2021/0343403 A1)
Discloses reviewing medical practitioner medical claims data, but to measure practitioner efficiency.
Digiacinto et al. (WO 2008/098167 A2)
Discloses a prescriber-organization affiliation identification process, but this is performed by simply searching the Internet and does not involve claim matching of any sort.
Friesen (US 2017/0293723 A1)
Discloses physician credentialing to improve the efficiency of medical entities. However, this process is performed simply to expedite claim processing and does not itself use claim processing/matching to credential or otherwise affiliate a practitioner with a facility.
Jones et al. (US 2016/0132646 A1)
Discloses calculating healthcare statistics based on claims data, but this does not include any version of practitioner affiliation to a facility.
Kress et al. (US 2010/0217973 A1)
Discloses collecting and providing information from medical claim transactions, allowing correlation of medical claims transactions with providers’ information. However, this does involve claim matching, nonetheless claim matching to determine practitioner affiliation to a facility.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626